DETAILED ACTION
This action is responsive to the Applicant’s response filed 6/04/21.
As indicated in Applicant’s response, claims 1, 13 have been amended, claims 11-12 cancelled and claims 14-22 added.  Claims 1-10, 13-22 are pending in the office action.
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-10, 13-22 are allowed.
The following is an examiner’s statement of reasons for allowance.
The prior art taken separately or jointly does not suggest or teach the following features.
	A processing method for display data, the method comprising:

	(i) receiving, from a control target device connected through a network, configuration information on a configuration of software and/or hardware of the control target device;
	acquiring a first file from a server device connected through the network;
	(ii) acquiring a second file from a link destination described in the first file:
	determining whether to store a first display article of the second file in a storage as display data based on configuration information;
	(iii) acquiring a third file, whose update date is older than the update date of the first file and the second file, from a link destination described in the second file;
	determining whether to store a second display article of the third file in the storage as display data based on the configuration information, and storing the display data based on the determination.
(as recited in claims 1, 13)

	Rjeili et al, USPubN: 2014/0344420, discloses mobile device having information for publishing and pairing with other mobile devices also constructed with mobile phone capabilities including communication means and capabilities to allow shareable, publish data, files and information on device, (such as HW, I/O, display) to be transmitted or published from client using intermediate devices via NFC technique and NFC tag mechanism/protocol, the latter for identification of assets or discovery of enterprise resources constituting configuration information pertinent to one or more client target device and gathered or stored as shared data for use in the NFC based discovery ; e.g. per user input for server data and in accordance to scenario where  client agent capabilities are to be passed from one mobile client to other cooperative devices among NFC-enabled mobile devices for the application capabililities or multimedia resources to be shared or obtained via NFC mechanism, the resources configured within each controller agent hosted platform to store display-related data or usage data on multimedia resources.  Resources to store and display as shared or published data passed from various NFC-enabled mobile devices via use of NFC mechanism and client agent per Rjeili fails to teach or suggest acquiring of first file, second file and third file, and determination for each acquiring whether to store display data using a configuration information obtained from the network, and using each time link destination contained in a previous (first or second) file to retrieve a subsequent (or second or third) file, and determine whether to store a file in said next/subsequent file, for display based on the configuration determination as set forth per (i), (ii) and (iii)
	Huang et al, USPubN: 2014/0374474, discloses NFC tag a a button empowering on a mobile device for identifying digital book (ebooks) from store via a touch screen implemented of a portable phone where information integrated with the NFC tag and empowered interactively therewith includes digital content such as music, game, software and movie as digital content that can be downloaded as display article like ebooks, movies or music for display.  Huang’s use of NFC-based touch screen in empowering of portable device with capability to download content fails to remedy to the deficiencies by Rjeili as the determination to download/store a display asset, product is not implemented by successive acquiring of first file, second file and third file - as set forth per (i), (ii) and (iii) - for determination and fetching of a next link-designated file for possible storage, according to each file being acquired
	Khan, USPubN: 2011/0320293, dsicloses merchant/store ordering paradigm and display of content for OTA provisioning by servers via their communication with NFC enabled smart devices or smart phone, the retrieval of content responsive to interacting with the tag which trigger menu option retrieved from the content provider where tapping by a user can trigger completion of the transaction.  Khan’s interactive trigger to enable activating retrieval of NFC-enabled devices such as smart phones cannot remedy to the deficiencies by Rjeili as the determination to retrieve a display content is not implemented by successive acquiring of first file, second file and third file - as set forth per (i), (ii) and (iii)- for determination and fetching of a next link-designated file for possible storage, according to each file being acquired
	Benoit et al, USPubN: 2016/0027022, discloses HW controller platform such as a mobile/smart device to host logic to validate and track third party logic or manufacture articles per their identification with the NFC tag for acquisition of products, articles or software, per effect of NFC matching mechanism associated with NFC-enabled mobile phones by a content management server implemented under the NFC tag interrogation mechanism (to identify server-side indexed products), according to the paradigm where third party application SW or store/manufactured products are located on basis their identification being compared with the tag or UID associated with this NFC methodology; e.g. an portable tag reader implemented on the mobile device (smart phone 450 ) called upon to support transmission from the server of matched data (NFC RFID tags, article labels, UID).  Use of a tag reader to locate products and use of NFC tag matching for validating NFC-enable mobile devices associated with the communicated products per Benoit’s use of server’s third logic cannot be same as successive acquiring of first file, second file and third file - as set forth per (i), (ii) and (iii)- and determination per each acquiring whether to store display data using a configuration information obtained from the network, and using each time link destination contained in a previous (first or second) file to retrieve a subsequent (or second or third) file, and determine whether to store a file in said next/subsequent file, for display based on the latest configuration determination. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
July 02, 2021